UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4435


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEANGELO SYLVESTER RIVERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:07-cr-00304-DCN-1)


Submitted:   December 21, 2010             Decided:   January 20, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary   Gordon   Baker,   Assistant   Federal    Public   Defender,
Charleston, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, Robert F. Daley, Jr., Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deangelo Sylvester Rivers pled guilty, pursuant to a

plea agreement, to possession of a firearm and ammunition after

being    convicted       of    a   felony,       in    violation           of    18     U.S.C.

§§ 922(g)(1), 924(a)(2), (e) (2006).                       Finding that Rivers had

three    prior      convictions       qualifying       him       as   an    armed       career

criminal under the Armed Career Criminal Act (ACCA), 18 U.S.C.

§ 924(e), the court sentenced him at the lowest point of the

guidelines range to 188 months of imprisonment.

            On appeal, we found the record unclear as to whether

Rivers’ prior conviction for failure to stop for a blue light

qualified as a predicate conviction under the ACCA in light of

our decision in United States v. Roseboro, 551 F.3d 226 (4th

Cir. 2009).         Consequently, we vacated the judgment and remanded

for resentencing.             United States v. Rivers, 310 F. App’x 618

(4th    Cir.     2009)     (No.    08-4093).          The    district           court    again

sentenced Rivers to 188 months of imprisonment.

            On appeal of the amended judgment, we determined that

under   Chambers      v.     United     States,    129      S.    Ct.      687    (2009),    a

violation      of    South     Carolina’s       blue    light         statute      does    not

qualify as a violent felony under the ACCA.                            United States v.

Rivers, 595 F.3d 558, 565 (4th Cir. 2010).                              Thus, we again

vacated the judgment and remanded for resentencing.                              Without the

conviction     for    failure      to   stop    for    a    blue      light,      Rivers    no

                                            2
longer qualified for enhanced penalties under the ACCA.                              The

district court overruled Rivers’ objection to the disparities

between sentences for crack and powder cocaine and sentenced

Rivers to eighty-four months of imprisonment.                         Rivers timely

appealed.

               The sole issue presented on this appeal is whether

U.S. Sentencing Guidelines Manual (USSG) § 2D1.1 (2007) violates

the    Equal    Protection    Clause      by    creating      an    unconstitutional

sentencing      disparity    between      sentences     for    crack      cocaine    and

powder cocaine offenses.             The constitutionality of a federal

statute is a question of law that is reviewed de novo.                         United

States    v.    Buculei,    262   F.3d    322,    327   (4th       Cir.   2001).      We

repeatedly have rejected claims that the sentencing disparity

between     powder    cocaine       and   crack     offenses        violates       equal

protection.       See United States v. Perkins, 108 F.3d 512, 518-19

& n.34 (4th Cir. 1997) (citing cases); United States v. Burgos,

94 F.3d 849, 876-77 (4th Cir. 1996) (en banc).                        To the extent

that Rivers seeks to have this court reconsider these decisions,

a panel of this court cannot overrule the decision of a prior

panel.      United States v. Simms, 441 F.3d 313, 318 (4th Cir.

2006).

               Rivers acknowledges that this court has rejected the

arguments he asserts, but contends that these precedents should

be    reconsidered   in     light   of    the    Supreme   Court’s        decision    in

                                          3
Kimbrough v. United States, 552 U.S. 85 (2007).                In Kimbrough,

however,    the    Supreme   Court   allowed,   but   did   not    mandate    a

district court’s consideration of sentencing disparities as a

basis for imposing a lesser sentence in a crack cocaine case.

Kimbrough, 552 U.S. at 109-11.        See Spears v. United States, 129

S.   Ct.   840    (2009).    Accordingly,   Kimbrough   does      not   advance

Rivers’s argument.

            We have reviewed the record and find no reversible

error.     Accordingly, we affirm.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                      4